Case 1:18-cr-00204-NGG-VMS Document 799 Filed 09/27/19 Page 1 of 1 PageID #: 10666
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   BDM:KKO                                           271 Cadman Plaza East
   F. #2017R01840                                    Brooklyn, New York 11201



                                                     September 27, 2019

   By ECF

   Honorable Nicholas G. Garaufis
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Raniere, et al.
                          Criminal Docket No. 18-204 (NGG)

   Dear Judge Garaufis:

                  The government respectfully writes to request an extension of its deadline to
   respond to defendant Keith Raniere’s petition from October 1, 2019 to October 4, 2019, in
   light of the Jewish holiday. Counsel for Mr. Raniere consents to this request. The
   government has not previously requested an extension of this deadline. Thank you for Your
   Honor’s consideration of this request.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:     /s/ Karin Orenstein
                                                     Karin Orenstein
                                                     Assistant U.S. Attorney
                                                     (718) 254-6188

   Cc:    Counsel of Record (by ECF)
